 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANETIRONY CLERVRAIN,                              No. 2:18-cv-1716 MCE DB P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    MARY M. MITCHELL, et al.,
15                       Defendants.
16

17          Plaintiff, a federal prisoner proceeding pro se, has filed this civil rights action seeking

18   relief pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On December 5, 2018, the Court screened plaintiff’s 200+ page first amended complaint

22   and found it to be subject to dismissal for violating Federal Rule of Civil Procedure 8’s directive

23   that a pleading contain only a “short and plain statement of the claim.” This Order was later

24   converted to findings and recommendations to dismiss the pleading with leave to amend and with

25   a 25-page limit. The findings and recommendations were adopted in full on February 26, 2019,

26   and plaintiff’s amended pleading was due within thirty days from the date of that Order. (ECF

27

28
                                                        1
 1   No. 36.) That thirty-day period has now passed, and plaintiff has not submitted a second amended

 2   complaint.1

 3            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 4   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: May 30, 2019

13

14

15

16   /DLB7;
     DB/Inbox/Routine/cler1716.fta
17

18

19

20
21

22

23

24

25
     1
      While plaintiff did not file a second amended complaint, he did file three motions: (1) “Motion for Arbitrating
26   Denationalize Foreign Nationality Act,” ECF No. 37; (2) “Motion for Opposition and Premature to Amend Complex
     Litigation,” ECF No. 38; and (3) “Motion for Expanding Jurisdiction and Appellate Questions,” ECF No. 41. These
27   motions, like several others that plaintiff has filed (see, e.g., ECF Nos. 8, 11, 18) are difficult if not impossible to
     understand. He also filed a notice of appeal of the District Judge’s order adopting the findings and recommendations,
28   which has now been dismissed. (See ECF No. 44.)
                                                                 2
